Citation Nr: 1752300	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-31 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole for the period since June 24, 2014. 

2. Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1994 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction of the appeal has since been transferred to the Montgomery RO. 

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran's left eye inferior vitreous strand with pigmented retinal traction without retinal hole was manifested by no greater than a visual acuity of 20/60.

2. Left ear hearing loss is manifested by no more than Level III hearing acuity in the left ear and the non-service-connected right ear is assigned Level I hearing acuity.



CONCLUSIONS OF LAW

1. The criteria for a 10 percent, but not higher, disability rating for left eye inferior vitreous strand with pigmented retinal traction without retinal hole have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.383, 4.75, 4.76, 4.77, 4.79, Diagnostic Codes 6099-6009, 6066 (2017).

2. The criteria for a compensable evaluation for left ear hearing loss have not been met. 38 U.S.C.A. § 1110, 1111, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2017). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2017). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left eye inferior vitreous strand with pigmented retinal traction without retinal hole.

The Veteran's left eye disability is evaluated under 38 C.F.R. § 4.79, DC 6099-6009, unhealed eye injury. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2017).

Under the General Rating Formula for Diseases of the Eye, unhealed eye injuries are rated on the basis of either visual impairment due to the particular condition, or on incapacitating episodes, whichever results in a higher evaluation. 

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. Here, because no incapacitating episodes were shown in VA treatment records or in the September 2011 VA examination report, and were not alleged by the Veteran or his representative, it is more favorable to rate his disability on visual impairment.

Impairment of vision under title 38 C.F.R. includes an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77). The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field and 3) muscle function. 
38 C.F.R. § 4.75 (a) (2017). However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with a visual field defect or impaired muscle function. 38 C.F.R. § 4.75 (b). Subject to the provisions of 38 C.F.R. § 3.383 (a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment. 38 C.F.R. § 4.75 (c).

Under 38 C.F.R. § 3.383 (a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct. This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability, and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less. Id. 

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses. When the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye, the evaluation of the poorer eye should be done using either its uncorrected or corrected visual acuity, whichever results in the better combined visual acuity. 38 C.F.R. § 4.76 (2017). 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.79, DC 6066 (2017).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye. Id.

The Veteran contends that his left eye disability is of greater severity than the current noncompensable rating contemplates, and is manifested by itching and watering.
The Veteran's representative argues that the Veteran suffers from symptoms of an eye condition from an injury in service. See August 2017 Appellate Brief. She argues that the record does not adequately reveal the current state of a claimant's disability; and therefore, a medical examination should be administered to assess his eye condition. 

On December 21, 2015, the Veteran was administered an eye examination. The results indicate that the vision in his left eye (oculus sinister - OS) was measured at 20/60. 

The Board finds that the Veteran meets the criteria for a 10 percent disability rating under DC 6066. The Board notes that the Veteran's right eye is not service connected; and therefore, receives a visual acuity measurement of 20/40 for rating purposes. When considering the Veteran's 20/60 left eye visual acuity with a visual acuity measurement of 20/40 for the right eye, a disability rating of 10 percent is warranted.

The Board has considered the Veteran's eye symptoms of watering and itchiness; however, these symptoms do not warrant a separate or higher disability rating than the 10 percent assigned for the Veteran's impairment in central visual acuity. Further, the Veteran's reported difficulties in vision do not present an exceptional disability picture that would require extraschedular consideration.

The Board notes that in its April 2016 decision, it denied service connection for open ended glaucoma with visual field loss and preoperative bilateral cataracts. The Board finds that the evidence submitted since this decision does not warrant a new VA examination as the recurrent symptoms of the Veteran's disability have been adequately addressed in the September 2011 VA eye examination and subsequent treatment VA treatment records. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Left Ear Hearing Loss

The Veteran's service-connected left ear hearing loss is currently rated as zero percent (noncompensable) under DC 6100. The Veteran's right ear is not service connected.

Evaluations of defective hearing range from zero to 100 percent. This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test. The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The provisions of 38 C.F.R. § 4.86  govern exceptional patterns of hearing impairment. Exceptional patterns of hearing loss include puretone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz. If such exceptional patterns are shown, then hearing loss is evaluated under either Table VI or Table VIA, whichever results in a higher Roman numeral. Table VIA is based solely on puretone threshold average. In cases where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, the Roman numeral generated from Table VI or VIA will then be elevated to the next higher Roman numeral.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

If the impaired hearing is service connected only in one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to §3.83 of this chapter.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the above criteria. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's audiology examinations reveal that he has not met the criteria necessary for a compensable rating under §4.85.

VA records show the Veteran underwent audiometric testing for hearing loss in May 2016. See May 2016 Compensation and Pension Examination. Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not applicable
Not applicable
Not applicable
Not applicable
Not applicable
LEFT
35
45
60
70
70

Speech audiometry revealed speech discrimination ability of 80 percent in the left ear. Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of III in the left ear. The Veteran's right ear is not service connected; and therefore, is assigned a hearing level of I.

The examiner diagnosed the Veteran with sensorimotor hearing loss in the left ear (in the frequency range of 500-4000 Hz and in the frequency range higher than 6000 Hz). She noted that the Veteran's hearing loss, specifically, the Veteran reported that he has overall hearing difficulty. The Veteran stated that he wears hearing aids which are somewhat helpful.

Based on these results, the Board finds that the Veteran does not meet a compensable rating for his bilateral hearing loss. At no time has the Veteran manifested with hearing impairment at greater than Level III hearing acuity in the left ear and he is assigned a Level I hearing acuity for his non-service-connected right ear, which equate to a noncompensable rating. Therefore, the Board concludes that the Veteran's bilateral hearing loss must be maintained at 0 percent. Further, the Veteran's reported difficulties in hearing do not present an exceptional disability picture that would require extraschedular consideration.


ORDER

A disability rating of 10 percent, but not greater, for service-connected left eye disability is granted.

A compensable disability rating for left ear hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


